We have considered the reviewable points in the original opinion of the Court of Appeals, and find no errors entitling the petitioner to the writ. Ex parte L.  N. R. R. Co.,176 Ala. 631, 58 So. 315; Postal Co. v. Minderhout, 195 Ala. 420,71 So. 91.
While not committing this court to the soundness of all that is said in the opinion of the Court of Appeals in response to the petition for certiorari to contradict the record, we are of the opinion that the denial of the writ sought after the case was submitted and decided was largely within the discretion of the Court of Appeals.
Writ denied.
ANDERSON, C. J., and SOMERVILLE, THOMAS, and BOULDIN, JJ., concur.